Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 19-26, drawn to a stacked semiconductor device comprising a signal transfer circuit and test control circuit and respective details thereof, as described in Figs. 2 and 11-13, classified in G11C 29/14.
II. Claims 1-4 and 9-18, drawn to a stacked semiconductor device comprising a transceiver circuit and a command reception circuit and details thereof, as described in Figs. 2-10, classified in G11C 7/1051.
III. Claims 27-30, drawn to a method of operating a stacked semiconductor device, classified in G11C 29/46
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has separate utility such as implementing a built-in test operation on respective stacked devices.  Subcombination Group II has separate utility such as signal reception and test signal routing in a stacked semiconductor device.  See MPEP § 806.05(d).
Inventions Groups I/II and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can the method of Group III can be performed without particular circuits of Groups I/II, for example the command reception circuit.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are recognized in the art as a separate subject for inventive effort, and therefore require separate classification.  Furthermore, a search for one of the inventions is not likely to result in pertinent art for the other invention since the inventions require a different field of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111